  Case 18-28803       Doc 12     Filed 01/03/19 Entered 01/03/19 14:40:57             Desc Main
                                    Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd-Willardson (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                CASE: 18-28803
TRAVIS AUGUSTINE MARTIN                               CHAPTER 13


Debtor
                                                     Hon. R. KIMBALL MOSIER
                                                     Confirmation Hearing: 2/5/19 10:00 am

   TRUSTEE'S OBJECTION TO CONFIRMATION AND RECOMMENDATION OF
            DISMISSAL UNDER 1307(c) IF UNABLE TO RESOLVE

Lon A. Jenkins, Chapter 13 Trustee, hereby objects to confirmation of the Debtor's plan and in
support thereof represents as follows:
   1. The Debtor filed a Chapter 13 petition for relief on November 23, 2018 and the First
Meeting of Creditors under section 341 was held on December 28, 2018.

   2. The Trustee was unable to conduct the 341 Meeting due to missing pleadings required by
11 U.S.C. § 521(a)(1)(B) and Bankr. Rule 1007(b)(1). The 341 Meeting will need to be
rescheduled.
  Case 18-28803         Doc 12      Filed 01/03/19 Entered 01/03/19 14:40:57                Desc Main
                                       Document Page 2 of 2




    3. The Trustee has filed a Motion to Dismiss in this case. Pursuant to Local Rule 2083-1(g),
you must file an objection to this with the bankruptcy court within 21 days after service of the
motion, or the bankruptcy court clerk must enter an order dismissing the case. Unless otherwise
directed by the court, this motion will be heard at the confirmation hearing.


    WHEREFORE, the Trustee objects to confirmation of the Debtor's plan. If the Debtor is unable to
resolve the objection by the confirmation hearing, the Trustee will move to dismiss or convert the case .




Dated: January 3, 2019                                Lon A. Jenkins
                                                      Chapter 13 Trustee



                                   CERTIFICATE OF SERVICE

    A true and correct copy of the foregoing Objection to Confirmation was served on the following
parties on January 03, 2019:


TRAVIS AUGUSTINE MARTIN, 6678 S ALFRED WAY,SALT LAKE CITY, UT 84123

DAVID L. FISHER, ECF Notification
                                                           /s/ Chelsea Anderson
